Citation Nr: 1100781	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  07-06 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an initial compensable disability rating for 
bruxism with a fractured tooth.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel



INTRODUCTION

The Veteran had active service from August 1971 to April 1973, 
including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  That 
decision granted service connection for bruxism with a fractured 
tooth; the bruxism being found to be secondary to the Veteran's 
service-connected posttraumatic stress disorder (PTSD).  

The issue of entitlement to VA dental treatment has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service connection was granted based on dental records from a 
university medical center.  Those records showed the Veteran had 
increased wear on several teeth due to the bruxism.  A complete 
picture of the damage due to the service-connected disability is 
needed for accurate rating purposes.  Therefore, the case is 
being remanded for a VA dental examination.  

The Veteran claims that he had to pay for treatment of his 
service-connected disability and that a compensable rating would 
provide future treatment, which is significant as the record 
indicates that the bruxism may cause further damage and needs to 
be monitored.  A compensable rating would put the Veteran in 
dental Class I and provide the needed future treatment.  Dental 
Class II(a) may also provide the required treatment.  See 
38 C.F.R. § 17.161 (2010).  Determinations as to dental treatment 
class are made in the first instance by the Veterans Health 
Administration (VHA).  The record does not reflect such a 
determination by VHA.  Consequently, the Veteran's claim for 
dental treatment is referred to the AOJ for referral to the 
appropriate VHA facility and action on the Veteran's claim for VA 
dental treatment.  See Veterans Benefits Administration (VBA) 
Fast Letter 10-42, October 12, 2010.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA dental examination.  The claims folder 
should be made available to the examiner 
prior to the examination.  Any indicated 
tests or studies should be done.  The 
examiner should identify, by number, each 
tooth affected by bruxism and described 
the extent of the damage.  

2.  Thereafter, the RO should readjudicate, 
the claim for an initial compensable 
disability rating for bruxism with a 
fractured tooth in light of any evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


